Citation Nr: 0300784	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating higher 
than 10 percent for post-traumatic stress disorder (PTSD) 
from October 19, 1992, to July 5, 1994.

2.  Entitlement to an initial disability rating higher 
than 50 percent for post-traumatic stress disorder (PTSD) 
from July 6, 1994, to November 6, 1996.

3.  Entitlement to an initial disability rating higher 
than 70 percent for post-traumatic stress disorder (PTSD) 
from November 7, 1996.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel

INTRODUCTION

The veteran had active military service from November 1967 
to June 1969 and from September 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection 
for PTSD, with assignment of a 10 percent disability 
rating effective October 19, 1992.  Prior Board decisions 
erroneously identified this case as on appeal from a May 
1995 rating decision; however, further review of the 
record shows the veteran filed a timely appeal to the 
April 1994 rating decision.  

It is necessary to clarify the issues on appeal.  The RO 
received the veteran's claim for service connection for 
PTSD on October 19, 1992, and that was the date as of 
which service connection was awarded and a 10 percent 
rating was assigned.  After the veteran perfected his 
appeal, subsequent decisions by the Board and the RO 
resulted in disability ratings of 50 percent from July 6, 
1994, and of 70 percent from November 7, 1996.  Since the 
veteran perfected his appeal from the initial assignment 
of a disability rating for his PTSD, the Board will 
address whether he was entitled to a disability rating 
higher than 10 percent from October 19, 1992, to July 5, 
1994; whether he was entitled to a disability rating 
higher than 50 percent from July 6, 1994, to November 6, 
1996; as well as whether he is entitled to a disability 
rating higher than 70 percent from November 7, 1996.  
Therefore, the issues on appeal have been rephrased as 
shown above.

In a decision dated August 21, 1998, the Board granted a 
50 percent rating for the veteran's PTSD.  He appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2, 1999, Order, the 
Court granted a Joint Motion for Remand and vacated the 
Board's August 1998 decision to the extent that it denied 
a rating in excess of 50 percent.  In a decision dated 
August 25, 1999, the Board again denied a rating higher 
than 50 percent, and the veteran also appealed that 
decision to the Court.  In a November 3, 2000, Order, the 
Court granted a Joint Motion for Remand and vacated the 
Board's August 1999 decision.  In a May 9, 2001, decision, 
the Board remanded the case to the RO for additional 
development.  The RO complied with the Board's Remand 
instructions, and the case is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  Between October 19, 1992, and November 6, 1996, the 
veteran's PTSD was manifested by mood disturbances such as 
depression, anxiety, and irritability; chronic sleep 
disturbances; difficulty dealing with stress; and 
difficulty with social interaction, resulting in no more 
than considerable social and industrial impairment.  

2.  Since November 7, 1996, the veteran's PTSD has been 
manifested by mood disturbances such as depression, 
anxiety, and irritability; chronic sleep disturbances; 
difficulty dealing with stress; difficulty with social 
interaction; and increasing social isolation, resulting in 
moderate social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial disability 
rating for PTSD were met from October 19, 1992 to July 5, 
1994.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7 
(2002).

2.  The criteria for a disability rating higher than 50 
percent for PTSD were not met at any time between 
October 19, 1992 to July 5, 1994.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2002).

3.  The criteria for a disability rating higher than 70 
percent for PTSD since November 7, 1996, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.125, 4.126, and 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision 
on appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in January 
2002, the RO sent a letter to the veteran explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the January 
2002 letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any 
records.  He was also asked to provide specific 
information and evidence needed in his case.  For example, 
he was asked to submit information as to where he had 
received psychiatric treatment since 1994.  A letter was 
also sent requesting treatment information in August 1996.  
Although this letter predated the VCAA, it is still 
evidence of VA's attempt to develop this claim.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran did not respond to the RO's January 2002 
letter.  While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Without specific information from the veteran as to where 
he has received psychiatric treatment, there is nothing VA 
can do on his behalf.  The Board notes that from 
statements the veteran made during his VA examinations, it 
appears that he has not, in fact, received any psychiatric 
treatment other than the brief VA treatment discussed 
below.  Therefore, there is no indication in the record 
that relevant records exist that have not been obtained.

With respect to VA's duty to assist the veteran, all 
medical records referenced by the veteran have been 
obtained.  The only psychiatric treatment the veteran has 
ever reported receiving was from VA in the early 1990s, 
and those records were obtained.  He has not reported 
receiving any recent psychiatric treatment.  The veteran 
has not referenced any unobtained evidence that might aid 
his claims or that might be pertinent to his claims. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect 
the current state of the claimant's disability, a VA 
examination must be conducted.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely 
that a disability has improved, if the evidence indicates 
that there has been a material change in a disability, or 
if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1993, 1994, 1995, 1997, and 2002.  There is no objective 
evidence indicating that there has been a material change 
in the severity of his PTSD since he was last examined.  
There are no records suggesting an increase in disability 
has occurred as compared to the last VA examination 
findings.  The Board concludes there is sufficient 
evidence to rate the service-connected condition fairly.  
See also VAOPGCPREC 11-95 (the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to inform and assist the veteran at every stage of this 
case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, with 
particular emphasis on the evidence developed since the 
veteran filed his claim in 1992, which consists of his 
contentions; reports of VA examinations and/or 
psychological evaluations conducted in 1993, 1994, 1995, 
1997, and 2002; and VA records for outpatient treatment 
between 1991 and 2002.  Although the Board has an 
obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the appellant or on his behalf is extensive 
and will not be discussed in detail.  The Board will 
summarize the relevant evidence where appropriate. 

The RO received the veteran's claim for service connection 
for PTSD on October 19, 1992, and that was the date as of 
which service connection was awarded.  The veteran was 
initially assigned a 10 percent disability rating for this 
condition, but it was increased to 50 percent by the 
Board's 1998 decision with an effective date of July 6, 
1994, which was the date the RO concluded the veteran had 
submitted a statement alleging increased symptomatology.  
The disability rating was then increased to 70 percent by 
a July 2002 supplemental statement of the case with an 
effective date of November 7, 1996, which was the date 
VA's schedule for rating psychiatric disorders was 
amended.  As discussed above, the Board will address 
whether higher ratings should have been granted for any of 
these time periods.

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Id.  Evaluation of a service-
connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  Since the veteran appealed the initial 
rating assigned for his psychiatric disorder, the entire 
body of evidence is for equal consideration.  Consistent 
with the facts found, the rating may be higher or lower 
for segments of the time under review on appeal, i.e., the 
rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  During the pendency 
of this appeal, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1996), 
including, effective November 7, 1996, the rating criteria 
for evaluating mental disorders.  See 61 Fed. Reg. 52695-
52702 (October 8, 1996).  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  
See 38 C.F.R. §§ 4.125 through 4.130.

When a law or regulation changes after a claim has been 
filed but before the administrative appeal process is 
concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Therefore, the Board must 
evaluate the veteran's claims under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable 
than the other.  In a recent opinion, however, VA's Office 
of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only 
for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00.

Throughout the adjudication of this claim, the RO 
considered both the old and the new regulations, and the 
new rating criteria were provided in a Supplemental 
Statement of the Case.  Therefore, there is no prejudice 
to the veteran by this Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


1.  Ratings from October 19, 1992, through July 5, 1994,
and from July 6, 1994, through November 6, 1996

To reiterate, only the prior version of VA's rating 
schedule can be considered for these time periods.  
VAOPGCPREC 3-00.  The veteran was rated as 10 percent 
disabled from October 19, 1992, through July 5, 1994, and 
as 50 percent disabled from July 6, 1994, through 
November 6, 1996.

Under the rating criteria for psychiatric disorders in 
effect prior to November 7, 1996, Diagnostic Code 9411 
provided a 10 percent rating where less than the criteria 
for a 30 percent rating were met, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 30 percent disability rating required 
"[d]efinite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
. . . . psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability 
levels as to produce definite industrial impairment."  Id.  
A 50 percent disability was warranted where the "[a]bility 
to establish or maintain effective or favorable 
relationships with people is considerably impaired . . . 
[due to] psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment."  Id.

In Hood v. Brown, the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was qualitative in nature, 
whereas the other terms, e.g., "considerable" and 
"severe," were quantitative.  Hood  v. Brown, 4 Vet. App. 
301, 303 (1993).  Thereafter, VA's Office of General 
Counsel issued a precedent opinion concluding that 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represented a degree 
of social and industrial inadaptability that was "more 
than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, 
was to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the terms "definite" and "considerable."  
38 U.S.C.A. § 7104(c).

A 70 percent rating under the "old" criteria requires 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and that 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent disability 
rating may be assigned (1) where the attitudes of all 
contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community; or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or (3) where the appellant was demonstrably unable to 
obtain or retain employment.  Id.  Each of these three 
sets of criteria is an independent basis for grant of a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The pertinent medical evidence consists of VA outpatient 
treatment records and VA examination reports and/or 
psychological evaluations from 1993, 1994, and 1995.  The 
veteran's complaints remained consistent throughout this 
time period and included depression, difficulty sleeping, 
anxiety, tension, social withdrawal, anger, difficulty 
getting along with others at work, decreased interest in 
activities, and difficulty concentrating.  He denied 
active suicidal or homicidal ideations and hallucinations 
or delusions.  It was noted that he had been married to 
his wife since 1985 (they were previously married and 
divorced as well).  He had worked for the same employer as 
a mason helper since 1974.  

The Board can discern little difference between the 
symptoms of the veteran's psychiatric disorder between 
1992 and 1996.  Regardless, separate ratings were 
assigned.  That is due, in large part, to the RO's 
erroneous conclusion that the veteran submitted a claim 
for an increase in July 1994 and thereby assigning the 50 
percent rating granted by the Board in 1998 effective from 
the July 1994 date.  Rather, the veteran appealed the 
initial rating decision on this claim in April 1994.  The 
statement submitted in July 1994 cannot be considered a 
new claim for an increase since it was submitted within 
the time period the veteran had to appeal the April 1994 
rating decision, which he ultimately did.  Cf. 38 C.F.R. 
§ 3.400(q)(1) (if new and material evidence is received 
within the appeal period, the effective date will be as 
though the former decision had not been rendered).  
Moreover, the July 1994 statement did not request an 
increase in the disability rating assigned for the 
veteran's PTSD, but explicitly filed a claim for service 
connection for major depression as secondary to tinnitus.

Resolving any doubt in the veteran's favor, the Board will 
assign the 50 percent rating effective from October 19, 
1992.  The evidence from 1992 to 1996 showed considerable 
(i.e., rather large in extent) impairment in the veteran's 
ability to establish or maintain relationships with 
people.  He had little contact with people other than his 
wife and co-workers.  He tended to isolate himself and no 
longer participated in extracurricular activities.  
Although the veteran retained steady employment, the 
record as a whole shows that this was of a therapeutic 
nature to him.  As the Board previously noted in its 1998 
decision, the veteran's work record is an example of 
avoidance behavior.  It is entirely possible that if his 
job did not make accommodations for him, he would have far 
more significant industrial impairment. 

In 1995, a Global Assessment of Functioning (GAF) score of 
55-60 was assigned.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  See DSM-IV at 44-47 (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Although no GAF score is 
present prior to 1995, the DSM-IV description appears to 
precisely fit the veteran's situation throughout this time 
period.  

The Board cannot conclude that a higher rating is 
warranted for any portion of this time period.  The 
veteran's ability to establish and maintain effective 
relationships was not severely impaired.  Although he did 
have considerable difficulty with relationships, as 
evidenced by the assigned 50 percent disability rating, he 
was able to maintain relationships, as evidenced by his 
lengthy marriage.  Also, his psychiatric symptomatology 
did not severely impair his ability to retain employment, 
as evidenced by his steady employment with the same 
employer since 1974.  

Accordingly, resolving any reasonable doubt in the 
veteran's favor, the Board finds that he met the 
requirements for a 50 percent schedular rating from the 
date he filed his reopened claim - October 19, 1992.  
Although this is a Fenderson situation and the veteran 
could, therefore, be assigned staged ratings for his PTSD, 
that would not be appropriate for this time period.  The 
medical evidence from 1992 to 1996 showed a consistent 
level of disability, and consequently a 50 percent rating 
is warranted from the date of claim.

II.  Rating from November 7, 1996

The veteran has been rated as 70 percent disabled since 
November 7, 1996.  For this time period, the Board can 
consider both the old and the new criteria and apply 
whichever is more favorable to the claim.  The old 
criteria are discussed above.

Under the old criteria, where the only compensable 
service-connected disability was a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was 
to be assigned a 100 percent schedular evaluation.  
38 C.F.R. § 4.16(c) (1996).  This provision would not 
apply to the veteran's situation since he is service-
connected for several disorders.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  The amended formula replaced the general rating 
schedules for psychotic disorders, organic mental 
disorders, and psychoneurotic disorders where disability 
evaluations were assigned based on classification of the 
claimant's social and industrial impairment, due to the 
mental disorder, as total, severe, considerable, definite, 
or mild.  The amended formula provides more objective 
criteria for assigning a disability evaluation.  Although 
not intended to liberalize rating criteria, the amended 
formula for rating mental disorders may be more beneficial 
to a claimant if the medical evidence associated with the 
claims file indicates symptoms which qualify the claimant 
for a higher disability evaluation than assigned by the RO 
under the prior regulation.  See VAOPGCPREC 11-97.

Since the revised rating criteria for psychiatric 
disorders can only be applied from the effective date of 
November 7, 1996, and the veteran has been assigned a 70 
percent disability rating since that date, only the 
following criteria are relevant.  A 70 percent rating is 
provided for:   

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to 
establish and maintain effective 
relationships.


The criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2002).

The medical evidence of record since November 7, 1996, 
consists primarily of VA examinations conducted in 1997 
and 2002.  Although VA outpatient records for 2001-02 show 
he has been prescribed psychotropic medication, there are 
no findings concerning his PTSD, and he expressly refused 
to participate in regular mental health treatment.  

The veteran remains married to his wife and employed in 
the same job.  His complaints continue to include 
isolation, difficulty communicating with others, 
difficulty concentrating, sleep disturbances, etc.  He 
continues to deny experiencing delusions, hallucinations, 
and suicidal or homicidal ideations.  

As discussed above, under the old criteria, the veteran 
would not be assigned even a 70 percent rating.  
Furthermore, he clearly does not meet the old criteria for 
a 100 percent rating.  He is not virtually isolated.  
Although he does have minimal contact with others, he is 
gainfully employed and interacts with others at work.  He 
does not have symptoms such as disturbed thought or 
behavioral processes.  His daily activities are not 
affected by symptoms such as fantasy, confusion, panic, or 
explosive periods of aggressiveness; he has experienced 
some panic-like symptoms that are short-term.  And, as 
discussed above, he is demonstrably able to retain 
employment. 

Therefore, the new criteria are clearly more favorable to 
the veteran since, as the RO concluded, those criteria 
provide a 70 percent rating for his symptoms.  He does 
not, however, meet the criteria for a 100 percent rating.  
He has never exhibited gross impairment in thought 
processes or communication.  He remains able to 
communicate relevantly and coherently.  Although 
concentration may be impaired, he is oriented and can 
remember facts such as his name, the names of his close 
relatives, and his occupation.  He has never complained of 
delusions or hallucinations.  He is not psychotic.  He has 
not exhibited grossly inappropriate behavior during his VA 
examinations.  He denies wanting to hurt himself or 
others.  He maintains his personal hygiene.  He does not 
have total occupational impairment, since he has 
maintained the same employment since 1974.  He does not 
have total social impairment since he has been able to 
maintain his marriage since 1985, and he is able to 
interact with others at work when necessary.

A GAF score of 45-50 was assigned during the 1997 VA 
examination, and a score of 50-55 was assigned during the 
most recent VA examination in 2002.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
DSM-IV at 44-47.  The criteria for a GAF score of 51-60 
are discussed above.  The GAF scores appear to precisely 
fit the veteran's situation for this time period.  These 
scores suggest slight worsening of symptoms as opposed to 
the time period discussed above when the GAF score was 55-
60.  This is consistent with the fact that the veteran has 
been assigned a 70 percent rating for this time period.  

Accordingly, for the reasons discussed above, the Board 
cannot conclude that a rating higher than 70 percent is 
warranted for any period of time since the new rating 
criteria became effective on November 7, 1996.  Again, 
although the veteran could be assigned staged ratings, 
there is no evidence suggesting total impairment for any 
time period since November 7, 1996.  There is no 
reasonable doubt on this issue that could be resolved in 
the veteran's favor.























	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 50 percent disability rating for post-
traumatic stress disorder (PTSD) is granted as of October 
19, 1992, subject to the regulations governing payment of 
monetary benefits.

Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD) from October 19, 
1992, to November 6, 1996, is denied.

Entitlement to a disability rating higher than 70 percent 
for post-traumatic stress disorder (PTSD) from November 7, 
1996, is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

